Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2022-02-10, with respect to the objections of claims 1 and 12 have been fully considered and are persuasive based upon the amendments presented.  Therefore, the objections have been withdrawn.
Applicant’s arguments filed 2022-02-10, with respect to the rejections of claims 1-19 under 35 U.S.C. § 112(a) have been fully considered and are persuasive based upon the amendments presented.  Therefore, the rejections have been withdrawn.
Applicant’s arguments filed 2022-02-10, with respect to the rejections of claims 1, 2, 6, 7-13, 16-19, and 21 under 35 U.S.C. § 103 have been fully considered and are persuasive based upon the amendments presented.  Therefore, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9, 11-14, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its dependents, the subject matter not found was ignite, in response to receiving the electrical signal, the intermittent pilot light
Similarly to claim 1, regarding claim 12 and its dependents, the subject matter not found was ignite, in response to receiving the electrical signal, the intermittent pilot light, in combination other elements of the claim. The closest art of record is Hazzard in view of Cantolino and Chian. A modification of the device of Hazzard in view of Cantolino and Chian would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762